Name: Commission Regulation (EEC) No 3061/86 of 7 October 1986 opening, allocating and providing for the administration of a Community tariff quota for fresh or chilled tomatoes, falling within subheading ex 07.01 M I of the Common Customs Tariff and originating in the African, Caribbean and Pacific States and the overseas countries and territories (1986/87)
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 8 . 10 . 86 Official Journal of the European Communities No L 285/5 COMMISSION REGULATION (EEC) No 3061/86 of 7 October 1986 opening , allocating and providing for the administration of a Community tariff quota for fresh or chilled tomatoes , falling within subheading ex 07.01 M I of the Common Customs Tariff and originating in the African , Caribbean and Pacific States and the overseas countries and territories ( 1986/87) tions and according to the procedure specified in Article 1 (2) ; whereas this method of management requires close cooperation between the Member States and the Commis ­ sion ; whereas the latter must, in particular, be able to monitor the rate at which the quota is used up and inform the Member States thereof ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation relating to the adminis ­ tration of the shares allocated to that economic union may be carried out by any one of its members ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 486/85 of 26 February 1985 on the arrangements applicable to agri ­ cultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States and the overseas countries and territories ('), extended by Council Regula ­ tion (EEC) No 692/86 (2), and in particular Articles 13 and 22 thereof, Whereas Article 13 of Council Regulation (EEC) No 486/85 provides for the opening by the Community of a Community tariff quota of 2 000 tonnes of fresh or chilled tomatoes, falling within subheading ex 07.01 M I of the Common Customs Tariff and originating in the countries in question ; whereas the quota period runs from 15 November to 30 April ; whereas the customs duty applicable to the quota is set at 4,4 % , with a minimum charge of 0,8 ECU per 100 kilograms net weight ; whereas this Community tariff quota should be opened for the period 15 November 1986 to 30 April 1987 ; Whereas, according to Articles 6 and 18 of the Annex to Council Regulation (EEC) No 691 /86 of 3 March 1986 establishing arrangements for trade between Spain and Portugal on the one hand and the African , Caribbean and Pacific States (ACP States) on the other (3), the Kingdom of Spain and the Portuguese Republic shall postpone implementation of the preferential arrangements for fruit and vegetables falling within Council Regulation (EEC) No 1035/72 (4) until 31 December 1989 and 31 December 1990 respectively ; whereas , consequently, the present Regulation applies only to the Community as constituted at 31 December 1985 ; Whereas it is necessary, in particular, to ensure to all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted application of the rates laid down for that quota to all imports of the products concerned into all Member States , until the quota has been used up ; whereas, however, since the period of application of the quota is very short, it seems possible to avoid allocating it among the Member States , without prejudice to the drawing against the quota volume of such quantities as they may need, in the condi ­ HAS ADOPTED THIS REGULATION : Article 1 1 . For the period 15 November 1986 to 30 April 1987 a Community tariff quota of 2 000 tonnes shall be opened in the Community as constituted at 31 December 1985 for fresh or chilled tomatoes , falling within subheading ex 07.01 M I of the Common Customs Tariff and originating in the African , Caribbean and Pacific States and the over ­ seas countries and territories . Within this tariff quota, the Common Customs Tariff duty applicable to the products shall be suspended at 4,4 % with a minimum charge of 0,8 ECU per 100 kilo ­ grams net weight . 2 . If an importer notifies an imminent importation of the product in question in a Member State and requests the benefit of the quota, the Member State concerned shall inform the Commission and draw an amount corre ­ sponding to these requirements to the extent that the available balance of the reserve permits this . 3 . The shares drawn pursuant to paragraph 2 shall be valid until the end of the quota period . Article 2 1 . Member States shall take all appropriate measures to ensure that their drawing^ pursuant to Article 1 (2) are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quota . (&gt;) OJ No L 61 , 1 . 3 . 1985, p. 4 . (2) OJ No L 63 , 5 . 3 . 1986, p. 93 . (3) OJ No L 63 , 5 . 3 . 1986, p. 3 . 4 OJ No L 118 , 20 . 5 . 1972, p. 1 No L 285/6 Official Journal of the European Communities 8 . 10 . 86 2 . Each Member State shall ensure that importers of the said goods have free access to the quota so long as the residual balance of the quota volume allows this . 3 . Member States shall charge imports of the said goods against their shares as and when the goods are entered for free circulation . Article 3 At the request of the Commission , Member States shall inform it of imports actually charged against the quota. Article 4 The Member States and the Commission shall collaborate closely in order to ensure that this Regulation is complied with . ' Article 5 This Regulation shall enter into force on 15 November 1986 . 4 . The extent to which the quota has been exhausted shall be determined on - the basis of the imports charged in accordance with paragraph 3 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 October 1986 . For the Commission COCKFIELD Vice-President